Name: Commission Regulation (EC) No 2000/96 of 18 October 1996 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the processing industry during the period 1 July to 30 September 1995
 Type: Regulation
 Subject Matter: agricultural structures and production;  agri-foodstuffs;  agricultural policy;  trade policy;  international trade;  fisheries
 Date Published: nan

 19 . 10 . 96 EN Official Journal of the European Communities No L 267/5 COMMISSION REGULATION (EC) No 2000/96 of 18 October 1996 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the processing industry during the period 1 July to 30 September 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, of Article 18 (3) of Regulation (EEC) No 3759/92, the total quantities of this product eligible for compensation should therefore be limited; Whereas the compensation granted to each producers' organization in accordance with Article 18 (4) of Regula ­ tion (EEC) No 3759/92 is to be graded; whereas the quali ­ ties eligible per grade are to be allocated between the producers' organizations concerned in proportion to their respective outputs during the same quarter of the 1992 to 1994 fishing years; Whereas the grant of compensation for the products in question should therefore be decided for the period 1 July to 30 September 1995; Whereas the operative event giving entitlement to compensation and the date thereof should be specified for the calculation of payments; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EC) No 3318/94 (2), and in parti ­ cular Article 18 (6) thereof, Whereas the compensation referred to in Article 18 of Regulation (EEC) No 3759/92 is granted, under certain conditions, to Community tuna producers ' organizations in respect of quantities of tuna delivered to the processing industry during the calendar quarter for which prices were recorded, where both the average quarterly selling price recorded on the Community market and the free-at ­ frontier price plus any applicable countervailing charge are lower than 91 % of the Community producer price for the product in question ; Whereas examination of the situation of the Community market has shown that for bigeye tuna and skipjack, for the period 1 July to 30 September 1995, both the average quarterly selling price and the free-at-frontier price referred to in Article 18 of Regulation (EEC) No 3759/92 were lower than 91 % of the Community producer price in force as laid down in Council Regulation (EC) No 3138/94 of 15 December 1994 fixing the Community producer price for tuna intended for the industrial manu ­ facture of products falling within CN code 1604 for the 1995 fishing yearf); HAS ADOPTED THIS REGULATION: Article 1 The compensatory allowance referred to in Article 18 of Regulation (EEC) No 3759/92 shall be granted for the period 1 July to 30 September 1995 in respect of the following products : (Ecus per tonne) Whereas the quantities eligible for compensation, within the meaning of Article 18 ( 1 ) of Regulation (EEC) No 3759/92, may not under any circumstances exceed, for the quarter concerned, the limits laid down in paragraph 3 of that Article; Product Maximum allowance (application of first and second indents of Article 18 (2) of Regulation (EEC) No 3759/92) Bigeye tuna 50 Skipjack 60 Whereas during the quarter concerned the quantities sold and delivered to the processing industry established in Community customs territory were higher for skipjack than the quantities sold and delivered during the same quarter of the three previous fishing years; whereas since these quantities exceed the limit set by the second indent Article 2 1 . The total quantities on which the allowance may be granted for these species are :  bigeye tuna : 2 123,542 tonnes,  skipjack: 14 182,333 tonnes . (') OJ No L 388 , 31 . 12 . 1992, p. 1 . (2) OJ No L 350, 31 . 12 . 1994, p . 15 . (3) OJ No L 332, 22. 12. 1994, p. 9 . No L 267/6 lEN Official Journal of the European Communities 19 . 10 . 96 2. The allocation of these total quantities among the producers' organizations concerned is specified in the Annex hereto . Article 3 The operations to be taken into account to determine entitlement to the compensatory allowance shall be sales for which the invoices are dated within the quarter concerned and which have been used to calculate the average monthly selling price referred to in Article 7 ( 1 ) (b) of Commission Regulation (EEC) No 2210/93 ('). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1996. For the Commission Emma BONINO Member of the Commission (') OJ No L 197, 6. 8 . 1993, p. 8 . 19 . 10 . 96 f EN Official Journal of the European Communities No L 267/7 ANNEX Allocation among producers' organizations of the quantities of tuna which may qualify for compensation for the period 1 July to 30 September 1995 in accordance with Article 18 (4) of Regulation (EEC) No 3759/92, with quantities per compensation percentage band (in tonnes) Bigeye tuna Quantities eligible for 100 % compensation ( 1st indent of Article 18 (4)) Quantities eligible for 50 % compensation (2nd indent of Article 18 (4)) Total eligible quantities ( 1st and 2nd indents of Article 18 (4)) OPAGAC 514,801 0,000 514,801 OPTUC 324,977 0,000 324,977 OP 42 (CAN.) 20,700 0,000 20,700 ORTHONGEL 30,884 0,000 30,884 APASA 725,480 0,000 725,480 MADEIRA 251,907 254,793 506,700 EU  Total 1 868,749 254,793 2 123,542 (in tonnes) Skipjack Quantities eligible for 100 % compensation ( 1st indent of Article 18 (4)) Quantities eligible for 50 % compensation (2nd indent of Article 18 (4)) Total eligible quantities ( 1st and 2nd indents of Article 18 (4)) OPAGAC 4 722,694 985,292 5 707,986 OPTUC 5 015,087 1 046,293 6 061,380 OP 42 (CAN.) 27,629 5,764 33,394 ORTHONGEL 22,186 0,000 22,186 APASA 278,030 0,000 278,030 MADEIRA 1 720,427 358,931 2 079,358 EU  Total 1 1 786,053 2 396,280 14 182,333